Citation Nr: 9930719	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-08 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

It appears the veteran served on active duty from March 1944 
to December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for a "nervous condition." 


FINDING OF FACT

The evidence shows that the veteran's currently diagnosed 
psychiatric disorders of dysthymic disorder and anxiety 
disorder were not manifested during service or for many years 
thereafter, nor was a psychiatric disorder otherwise shown to 
be related to his active military service.


CONCLUSION OF LAW

The veteran's psychiatric disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the veteran is found to have presented 
a claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim, as mandated by 
38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

The veteran contends that his current psychiatric disorder, 
diagnosed as dysthymic disorder and anxiety disorder, which 
he claimed as a "nervous condition," is causally related to 
his service in Germany during World War II.  He contends that 
he has experienced continuous symptomatology of depression 
and anxiety since a "nervous breakdown" in service. 

In this veteran's case, the only service medical records 
available consist of a service separation examination dated 
in December 1946 which indicated the veteran was 
psychiatrically normal.  At a personal hearing on appeal and 
at two VA compensation examinations, in August 1994 and 
September 1996, the veteran testified or reported in essence 
that: his military unit during World War II was assigned to 
"mop up" and rid Germany of remaining enemy soldiers; some 
of his friends were blown up when a jeep hit a land mine; his 
symptoms of depression and anxiety had continued since 
service, and he had experienced being moody, nightmares, and 
inability to sit still for more than ten minutes; he had been 
treated by various private physicians since service 
separation, and had been taking Librium since then; and had 
heart attacks in 1989 and 1990 and had been unable to work 
since then.  

The Board notes that the veteran reported that, at some point 
during his 3 months of service in Germany, a sniper shot into 
a limestone bank, shooting shrapnel in the right side of his 
head, then the left side, and the veteran claimed that he got 
shrapnel in his face and back of the neck which was still 
there.  Notwithstanding such testimony at the May 1995 
hearing, the evidence of record does not reflect that the 
veteran received a Combat Infantryman Badge, Purple Heart 
Award, or similar award reflecting combat, he does not 
testify or indicate he was treated for the claimed shrapnel 
wounds, and no scars were subsequently noted upon VA or 
private examinations.  In this regard, the Board also notes 
that, on a map submitted at the personal hearing, the veteran 
had drawn an arrow indicating that he "came in" to his unit 
on March 10, 1945, which indicates that the Division was 
moving through the hills of the Eifel in "a rapid advance in 
pursuit of a wildly retreating enemy who fell back in rout 
before the surging weight of American forces."  However, the 
veteran's Enlisted Record and Report of Separation reflects 
that he did not arrive until May 6, 1945, and the veteran has 
at other times reported and testified that he arrived at 
various times in 1945.  As there is no credible supporting 
evidence that the veteran "engaged in combat," VA is not 
required to accept the veteran's lay evidence which is 
consistent with the circumstances, conditions, or hardships 
of such service as sufficient proof of incurrence of disease 
or injury in service, where there is otherwise, as in this 
veteran's case, no official record of such occurrence 
(including a nervous breakdown or psychiatric incident) in 
service.  38 U.S.C.A. § 1154(b) (West 1991).

In this case, the record contains conflicting medical 
etiology opinions on the question of etiology of the 
veteran's currently diagnosed psychiatric disorders, 
consisting of two VA compensation examination reports, dated 
in August 1994 and September 1996.  The VA examiners reached 
differing conclusions regarding whether the currently 
diagnosed psychiatric disorders were etiologically related to 
the veteran's service.  The examiner of the August 1994 
report entered the nexus opinion that the veteran's dysthymic 
disorder with anxiety "fit the criteria for dysthymic 
disorder reactive to [the veteran's nonservice-connected] 
heart attack," while the examiner of the September 1996 
report, in a February 1997 addendum, entered the medical 
nexus opinion that the veteran's "nervous condition did 
occurr [sic] in service."  The United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).

With regard to the weight to assign to these opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).   

At each examination, there were few clinical records for 
review; as indicated by the recorded histories, the examiners 
relied heavily on the veteran's reported history in rendering 
nexus opinions of etiology.  Therefore, the credibility of 
the veteran's reporting is important in determining the 
appropriate weight to assign the medical etiology opinions 
based on this reported history.  While an examiner can render 
a current diagnosis based upon his examination of the 
veteran, the Court has held that, without a thorough review 
of the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993). 

With regard to the histories reported by the veteran 
pertaining to his dates of service in Germany during World 
War II, the Board notes discrepancies in the veteran's 
reporting.  At the August 1994 VA examination, the veteran 
reported a history which included that he had been sent to 
Germany in January 1945, was discharged, then returned to 
Germany about 3 months later with a different unit.  At the 
VA examination in September 1996, the veteran reported a 
history which included that he had been sent to Germany in 
the early days of January 1945.  On his March 1994 claim, the 
veteran reported that he was in Germany in 1944.  At the 
personal hearing in May 1995, the veteran testified that he 
went overseas, he thought, in February 1945; he later 
testified at the hearing that he was sent to his unit as a 
replacement in about May 1945.  

With regard to the veteran's reporting of his service in 
Germany during World War II, service medical records are not 
available to corroborate the veteran's reporting of in-
service treatment for what he terms a "nervous breakdown" 
on June 7, 1945 during service.  On a Statement in Support of 
Claim form dated in May 1994, the veteran reported that he 
had a "nervous breakdown" in Germany in October 1945.  He 
later changed this form by striking through and writing in 
the date of June 7, 1945 as the date the nervous breakdown 
allegedly occurred.  At the personal hearing, the veteran 
testified that the nervous breakdown occurred in May 1945.  
On his claim in March 1994, the veteran reported that his 
"nerve condition" began when he was in Germany, which he 
reported to be in 1944.  The veteran's Enlisted Record and 
Report of Separation, which is most probative of the actual 
date of service in Germany, reflects that the veteran arrived 
for service in ETOUSA on May 6, 1945.  The inconsistencies in 
the veteran's reporting of when a nervous breakdown in 
service is alleged to have occurred further raise a question 
regarding the credibility of the claimed event having 
occurred. 

With regard to the veteran's claim that he experienced a 
"nervous breakdown" in service, in addition to having 
reported various dates this is alleged to have occurred, the 
Board notes that, in a letter from the veteran, from Germany, 
to his mother, dated July 14, 1945, notably about 5 weeks 
after the alleged nervous breakdown (by one of the veteran's 
accounts), the veteran wrote that he was "ok" and that he 
had experienced a nice day and was planning to undergo 13 
weeks of training in Germany.  The only service medical 
record available consists of a December 1946 separation 
examination report, which reflects that the veteran was 
evaluated as psychiatrically normal.  At the personal 
hearing, the veteran testified that he did not mention 
anything about the problems he had experienced in Germany.  
Further, at the personal hearing he testified that he 
strained his back in about May or June 1945, at which time he 
was prescribed medication.  While the veteran may well have 
been treated in service, the conflicting history indicates 
that treatment in May or June 1995 could have been for a back 
problem rather than a psychiatric disorder.  It is 
significant that later at the personal hearing the veteran 
testified inconsistently that he had continuously taken 
Librium since the event in service, but he did not know the 
actual name of the medication he was taking.  

The Board finds the record, especially the service separation 
examination and the absence of supporting evidence during the 
years following separation from service, to be highly 
probative of the nonoccurrence of a chronic acquired 
psychiatric problem in service.  The weight of the evidence 
does not demonstrate the occurrence of a psychiatric disorder 
during service or continuity of symptomatology over the years 
relating to a psychiatric problem in service.  Based on this 
evidence, the Board finds that the veteran did not incur a 
psychiatric injury or disease during service, and there is no 
credible evidence of a chronic psychiatric disorder during 
service. 

With regard to post-service symptomatology, there is no 
credible evidence to demonstrate that the veteran's 
psychiatric symptomatology began until many years after 
service separation.  The Board notes that symptoms, not 
medical treatment, are the essence of any evidence of 
continuity of symptomatology.  However, as in this veteran's 
case, where the claim has been found to be well grounded and 
is being adjudicated on the merits, a lack of any 
substantiation or documentation to support  his claim of 
symptoms bears on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
In this veteran's case, there are no records of complaints, 
findings, or treatment for a psychiatric disorder the post-
service period from 1946 to 1989, notably over a 40 year 
period after service separation.  Post-service private 
treatment records reported by the veteran have not been 
produced or are not available to provide corroboration of the 
veteran's reporting of continuous psychiatric treatment and 
prescription of Librium since service.  The first evidence 
possibly pertaining to the veteran's psychiatric disorder 
reflects that in 1980 the veteran was prescribed Librium.  
The evidence reflects that the first time the veteran 
reported a history of a nervous breakdown in service, of 
taking Librium since service, or continuous post-service 
symptomatology, was March 1994, when he filed his claim for 
compensation for a psychiatric disorder.  

With regard to post-service medical treatment, on his 
application for compensation in March 1994 the veteran 
reported that after service he had been treated by two 
doctors before coming to VA, Dr. Charles Sage and Dr. Charles 
Ebbinghoust.  In a note by the veteran received in June 1994, 
the veteran reported that he was treated by a Dr. Barton in 
1948 for nerves and nervous stomach.  At the personal 
hearing, the veteran testified that after service he was 
first treated by Dr. Barton (in 1948 or 1949, or "maybe" in 
the 1950's), then Dr. Sage (in about 1949, 1950,or 1951), 
then Dr. Ebbinghoust (in the 1960's), and Dr. Brown, all of 
which continued the prescription of Librium.  At the personal 
hearing, the veteran testified that he called VA in 1949 or 
1950 but was told that if he had not been killed or wounded 
in a big battle not to bother them.  The Board finds this 
evidence highly probative of the fact that the veteran was 
not treated until well after service.  This together with the 
inconsistent history he has given relative to his service 
overseas diminishes his credibility and supports a finding 
that any treatment in service was not for an acquired 
psychiatric illness.  

With regard to the veteran's reporting of symptomatology 
after service separation of depression and anxiety, the Board 
finds it significant that, after service, the veteran 
successfully worked in construction and carpentry, and opened 
his own construction business in the 1960's.  He worked 
successfully until heart attacks in 1989 and 1990, and 
surgery related thereto, precluded him from working.  As 
indicated by the August 1994 VA examiner's conclusion, this 
was the event which caused the veteran's dysthymia. 

Similarly, with regard to the veteran's report of having 
continuously taken Librium, while the veteran reported at the 
VA examinations that he had been on Librium since service 
(including since 1944), at the personal hearing he testified 
both that he strained his back in about May or June 1945, at 
which time he was prescribed Librium for his nerves, which he 
had been taking since then, but that he did not know the name 
of the medication he was currently taking.  The evidence of 
record reflects that the veteran was in fact taking 
Hydroxyzine prescribed by VA.  The private medical evidence 
reflects that the veteran was prescribed Librium beginning in 
1980 and at various times through March 1988.  The weight of 
the evidence does not demonstrate continuous psychiatric 
symptomatology during the post-service period until many 
years after service.  

While the Board finds the VA examiner's September 1996 
opinion is sufficient nexus opinion evidence to well ground 
the veteran's claim for service connection for a psychiatric 
disorder, the Board finds that the veteran's reported 
history, upon which the VA examiner relied in forming the 
September 1996 nexus opinion of etiology, is not credible.  
This history included a report of a "nervous breakdown" in 
service, having taken Librium since 1944, and continuous 
post-service symptomatology which included depression and 
anxiety.  For the reasons indicated above, the Board finds 
the veteran's reporting of these events not to be credible.  
There is no credible evidence of record that a nervous 
breakdown or psychiatric disorder occurred in service, no 
credible evidence that the veteran was prescribed Librium in 
service (especially in 1944, prior to the date alleged by the 
veteran), that Librium had been consistently prescribed or 
used since service, or that the veteran had experienced any 
significant or continuous symptomatology of anxiety or 
depression until about the 1980's (even assuming the 
prescription of Librium was for psychiatric symptomatology). 

As there is no clinical evidence of depression or anxiety or 
complaints of the same until nearly 40 years after service 
separation, and the Board having found the veteran's 
reporting of in-service and post-service symptomatology not 
to be credible, it appears that the September 1996 VA 
examiner simply recorded the veteran's historical reporting 
regarding a nervous breakdown in service, and depression and 
anxiety, among other symptomatology, in service and 
continuous post-service symptomatology.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).  The Board notes that 
the VA examiner at the September 1996 examination indicated 
that the veteran appeared to be a reliable historian.  
However, this conclusion appears to be based primarily on the 
veteran's uncorroborated history, which, as indicated, the 
Board has found to be internally conflicting, uncorroborated, 
and not credible.  Even assuming, arguendo, that there was 
credible evidence that the veteran experienced depression and 
anxiety within one year of service, this evidence would not 
establish that the veteran developed a psychosis to a degree 
of 10 percent or more within one year from separation from 
service, or that, in the context of all the evidence of 
record, psychiatric symptomatology was otherwise continuous 
after service separation.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

While the veteran is competent to relate the symptomatology 
he experienced during service, he is not competent to 
diagnose a "nervous breakdown" during service in June 1945.  
A lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). 

With regard to the weight of the medical evidence, the Court 
has held that while "the BVA is not free to ignore the 
opinion of a treating physician, the BVA is certainly free to 
discount the credibility of that physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  With regard 
to the weight to assign the August 1994 and September 1996 VA 
etiology opinions, the Board notes that the February 1997 
nexus opinion, entered nearly 5 months after the actual VA 
examination of the veteran, in an addendum, consisted of a 
one sentence conclusion that the veteran's "nervous 
condition" occurred in service.  The examiner did not 
indicate the basis for the opinion, such as what evidence or 
clinical findings he found significant in reaching this 
conclusion, or even upon what findings the opinion was based.  
The addendum does not indicate a specific review of the 
September 1996 VA examination report, and only refers to the 
veteran's psychiatric disorder(s) generically as a "nervous 
condition," as opposed to the previous specific diagnoses of 
dysthymic disorder and anxiety disorder.  It is not clear 
from the opinion whether the examiner intended to include the 
previously diagnosed dysthymic disorder as part of a 
"nervous condition," or whether he was referring only to 
anxiety as a nervous condition. 

The August 1994 VA examination report, in contrast, specified 
the basis of its conclusion that the veteran's current 
dysthymic disorder was etiologically related to, or reactive 
to, the veteran's nonservice-connected heart attacks.  The 
history is more detailed and included the veteran's 
description of what he described as a "nervous breakdown."  
While the 1994 examination report records the veteran's 
reporting of continuous use of Librium, and that he felt down 
and anxious in the post-service period, the examiner still 
concluded that the veteran's dysthymic disorder was related 
to his heart attacks. 

The veteran may well believe that his current dysthymia or 
anxiety disorder is etiologically related to his active duty 
service, or claimed continuous post-service symptomatology.  
However, it is the province of health care professionals to 
enter conclusions which require medical opinions, such as an 
opinion as to the relationship between a current disability 
and service.  As a result, the veteran's lay opinion does not 
present a sufficient basis upon which to competently link his 
current dysthymia to service, or claimed post-service 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. 494-95.  As the competent medical opinion 
evidence which is of record does not demonstrate that the 
veteran incurred his currently diagnosed psychiatric 
disorders, dysthymic disorder and anxiety disorder, in 
service, and that the currently diagnosed psychiatric 
disorders are not related to service, service connection for 
a psychiatric disability is not warranted.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  The 
weight of the evidence is against the veteran's claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).





ORDER

Service connection for a psychiatric disorder is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

